
	
		I
		111th CONGRESS
		2d Session
		H. R. 5300
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2010
			Mr. Scott of Virginia
			 (for himself, Mr. LaTourette,
			 Ms. Loretta Sanchez of California,
			 Mr. LoBiondo, and
			 Mrs. Miller of Michigan) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide safeguards with respect to the Federal Bureau
		  of Investigation criminal background checks prepared for employment purposes,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fairness and Accuracy in Employment
			 Background Checks Act of 2010.
		2.Safeguards for
			 background checksThe Attorney
			 General shall establish and enforce procedures to ensure the prompt release of
			 accurate records and information exchanged for employment-related purposes
			 through the records system created under section 534 of title 28, United States
			 Code.
		3.Required
			 proceduresThe procedures
			 established under section 2 shall include the following:
			(1)Inaccurate
			 record or informationIf the
			 Attorney General determines that a record or information is inaccurate, the
			 Attorney General shall promptly correct that record or information or, if
			 appropriate, promptly make any changes or deletions to the records or
			 information.
			(2)Incomplete
			 record or information
				(A)If the Attorney
			 General determines that a record or information is incomplete or cannot be
			 verified, the Attorney General shall attempt to complete or verify the record
			 or information, and if the Attorney General is unable to do so, the Attorney
			 General may promptly make any changes or deletions to the record or
			 information.
				(B)For the purposes of this paragraph, an
			 incomplete record or information includes a record or information that
			 indicates there was an arrest and does not include the disposition of that
			 arrest.
				(C)If the record or
			 information is an incomplete record or information described in subparagraph
			 (B), the Attorney General shall, not later than 10 days after the requesting
			 entity requests the exchange and before the exchange is made, obtain the
			 disposition (if any) of the arrest.
				(3)Notification of
			 reporting jurisdictionThe Attorney General shall notify each
			 appropriate reporting jurisdiction of any action taken under paragraph (1) or
			 (2).
			(4)Opportunity to
			 review records or information by applicantIn connection with an exchange of such a
			 record or information, the Attorney General shall—
				(A)obtain the consent
			 of the applicant to exchange the record or information with the requesting
			 entity;
				(B)at the time of
			 consent, notify the applicant that the applicant can obtain a copy of the
			 record or information;
				(C)provide to the
			 applicant an opportunity to obtain a copy of the record or information upon
			 request and to challenge the accuracy and completeness of that record or
			 information;
				(D)promptly notify the requesting entity of
			 any such challenge;
				(E)not later than 30
			 days after the challenge is made, complete an investigation of the
			 challenge;
				(F)provide to the
			 applicant the specific findings and results of that investigation;
				(G)promptly make any
			 changes or deletions to the records or information required as a result of the
			 challenge; and
				(H)report those changes to the requesting
			 entity.
				(5)Certain
			 exchanges prohibitedAn exchange shall not include any record or
			 information—
				(A)about an arrest
			 more than one year old as of the date of the request for the exchange, that
			 does not also include a disposition (if any) of that arrest;
				(B)relating to an adult or juvenile
			 non-serious offense of the sort described in section 20.32(b) of title 28, Code
			 of Federal Regulations, as in effect on July 1, 2009; or
				(C)to the extent the
			 record or information is not clearly an arrest or a disposition of an
			 arrest.
				4.FeesThe Attorney General may collect reasonable
			 fees for all exchanges of records or information for employment-related
			 purposes through the records system created under section 534 of title 28,
			 United States Code, to defray the costs associated with exchanges for those
			 purposes, including any costs associated with the investigation of inaccurate
			 or incomplete records or information.
		5.Regulations on
			 reasonable proceduresNot
			 later than 1 year after the date of the enactment of this Act, the Attorney
			 General shall issue regulations to carry out this Act.
		6.Annual reports on
			 proceduresFor each of the
			 first 3 years after the date of enactment of this Act, the Attorney General
			 shall submit an annual report to Congress that includes—
			(1)the number of exchanges of records or
			 information for employment-related purposes made with entities in each State
			 through the records system created under section 534 of title 28, United States
			 Code;
			(2)appropriate
			 statistical information to determine whether the exchange of records or
			 information about arrests that did not result in convictions is affecting the
			 employment opportunities of employees to whom those records or information
			 pertain;
			(3)any prolonged
			 failure of a reporting jurisdiction to comply with a request by the Attorney
			 General for information about dispositions of arrests;
			(4)the percent of missing arrest dispositions
			 located within the time limit required by this Act; and
			(5)the numbers of successful and unsuccessful
			 challenges to the accuracy and completeness of records or information, by State
			 where the records and information originated.
			7.Report on
			 statutory and regulatory restrictions and disqualifications based on criminal
			 records
			(a)In
			 generalNot later than one year after the date of the enactment
			 of this Act, the Attorney General shall report to Congress on all Federal
			 statutes, regulations, and policies providing employment restrictions and
			 disqualifications based on criminal records.
			(b)Identification
			 of informationIn the report,
			 the Attorney General shall identify each occupation or position to which such
			 restrictions or disqualifications apply, and for each such occupation or
			 position, include—
				(1)a description of
			 the restriction or disqualification;
				(2)the duration of
			 the restriction or disqualification;
				(3)an evaluation of
			 the rationale for the restriction or disqualification and its continuing
			 usefulness;
				(4)the procedures, if
			 any, to appeal, waive or exempt the restriction or disqualification based on a
			 showing of rehabilitation or other relevant evidence;
				(5)any information
			 available about the numbers of individuals restricted or disqualified on the
			 basis of a criminal record; and
				(6)the identity of
			 the Federal agency with jurisdiction over the restriction or
			 disqualification.
				8.DefinitionsIn this Act—
			(1)the term
			 for employment-related purposes includes for the purpose of
			 screening an individual for employment or occupational licensing;
			(2)the term
			 applicant means the person to whom the record or information
			 sought to be exchanged pertains;
			(3)the term
			 requesting entity means the person or entity seeking the
			 exchange of records or information;
			(4)the term
			 State includes the District of Columbia, Puerto Rico, and each
			 other territory and possession of the United States; and
			(5)the term
			 reporting jurisdiction includes any person or entity that
			 provides relevant records and information to the Attorney General under section
			 534 of title 28, United States Code.
			
